EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tyler Tassone on December 21, 2021.
The application has been amended as follows: 
In Claim 11, line 3, replace the phrase “a beverage-ingredient cartridge” with - -the beverage-ingredient cartridge- -;
In Claim 19, line 3, replace the phrase “a beverage-ingredient cartridge” with - -the beverage-ingredient cartridge- -;

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1 and 15, the closest prior art of record, Belogiannis et al. WO 2018/112516 in view of Rubenson et al. US 2012/0181269, does not disclose or reasonably suggest the lower shell comprising an inner seal arranged on an interior surface of the lower shell wherein the inner seal is configured to form a seal with the beverage ingredient cartridge when the beverage ingredient cartridge is positioned within the lower shell and in contact with the inner seal so as to prevent liquid from passing through the lower opening and into an interior volume of the cap outside of the beverage ingredient cartridge.  Donoghue discloses that its inner cup member includes .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ERICSON M LACHICA/Examiner, Art Unit 1792